Title: From Thomas Jefferson to George Weedon, 14 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond April 14th. 1781

Immediately on receipt of your Letter of the 9th. by Captn. Travis informing me of the loss of the Boat Patriot, We engaged Captain Travis to go over to Appamattox, where he procured another Boat (the Washington) said to be a better sailor than the Patriot; Being ready manned and equipped for sailing she receives orders today to fall down and take your Commands. I am &c,

T. J.

